Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Specifically, Applicants have discovered a method for making a magnetostrictive material having certain characteristics. However, Claim 1 is to a magnetostrictive material having those characteristics alone. Applicants do not show possession of every way and means of making the material having the particular characteristics. 
Claim 1 rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a magnetostrictive material made by the process of Claim 3, does not reasonably provide enablement for the material generally.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The person of ordinary skill can only recreate or work with the process described in Claim 4 to arrive at the material, while the claim purports ownership of the material in all the ways it could be made that were not discovered by the Applicants. 
To overcome these rejections, Applicants may include the limitations of Claim 4 as product-by-process limitations on Claim 1. Examiner agrees to withdraw the restriction requirement at that time.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over “Magnetic Domain Structure and Magnetostriction of Fe-Ga Single Crystal Grown by the Czochralski Method” by Asano et al. (Asano).

Regarding Claim 1, Asano teaches a magnetostrictive element comprising a single crystal alloy magnetostrictive material, wherein the magnetostrictive element has a shape of a plate-shaped rectangular parallelepiped, a main plane of the plate-shaped rectangular parallelepiped includes a plurality of magnetic domains that are regions where atomic magnetic moments are arranged in the same direction but does not explicitly teach that each have a width of 10 pm to 200 pm, and a total area rate of the magnetic domains where an angle difference between a lateral direction of the main plane and a direction of the magnetic moments of the magnetic domain is 10° or less to the main plane is 60% to 100%.
However, Asano teaches throughout that these characteristics are controlled by the means of growth of the magnetostrictive element, and are therefore result effective variables, which  may be optimized by the person of ordinary skill (MPEP 2144.05(II)(B)).

Regarding Claim 2, Asano teaches the magnetostrictive element according to claim 1, wherein the magnetostrictive material is represented by the following formula (1) Fe(100-α)Gaα ... (1) (wherein a is a content (at%) of Ga and satisfies 14< α < 19) (α=16.1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVREN SEVEN/Primary Examiner, Art Unit 2812